   Case: 3:20-cr-00052-WHR Doc #: 23 Filed: 08/25/21 Page: 1 of 1 PAGEID #: 73




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 3:20cr52

                  Plaintiff,                  JUDGE WALTER H. RICE

       vs.

KEENE YOUNG,

                  Defendant.


    PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET


Date of Scheduling Conference                                 8/ 18/2021
Jury Trial Date                                                I 0/12/2021
Final Pretrial Conference (by telephone)            Monday, 10/4/2021 at 5:00 pm
Motion Filing Deadline
   Oral and Evidentiary Motions                                9/24/2021

   Other Motions                                               9/24/2021
Discovery Cut-off                                              10/1 /2021
Speedy Trial Deadline                               waived by Defendant and by acceptance
                                                    of 10/ 12/21 trial date, the Court finding
                                                    that within the factual and legal
                                                    confines of this case, the ends of
                                                    justice outweigh the interest of the
                                                    public and the Defendant in a speedy
                                                    trial. 18 United States Code Section
                                                    3161 et seq.
Discovery out - Plaintiff to Defendant              has been provided




August 24, 2021
                                             WALTER H. RICE
                                             UNITED STATES DISTRICT JUDGE
